Citation Nr: 1739702	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-58 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than December 10, 2015, for the award of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977, and from November 2003 to June 2004.  He died in September 2004.  The appellant is his surviving spouse.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2004.

2.  The appellant's claim for Dependency and Indemnity Compensation (DIC) was received by VA on December 10, 2015.


CONCLUSION OF LAW

The criteria for an effective date prior to December 10, 2015, for the grant of DIC benefits are not met. 38 U.S.C.A. §§ 5103, 5103A, 5110(d), 7104 (West 2014); 38 C.F.R. §§ 3.5, 3.152, 3.400(c)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in the instant case, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

For claims involving service-connected death after separation from service, if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2016).

The undisputed facts in this case show the Veteran died in September 2004.  At the time of the Veteran's death, service connection had not been established for any disability.  On December 10, 2015, VA received the appellant's claim for DIC benefits.  The RO granted service connection for the cause of the Veteran's death by way of the December 2015 rating decision on appeal.  December 10, 2015 was assigned as the effective date for service connection and the appellant began receiving payment effective January 1, 2016.

In June 2016, the appellant filed a notice of disagreement, in which she contends she should be receiving DIC benefits since the date of the Veteran's death in 2004.  She suggested there was confusion related to an annuity payment and that it is VA's fault that she did not apply for the appropriate benefit.  A representative of VA called the appellant in August 2016 to clarify her contentions.  She explained that she feels she should have been receiving DIC benefits all along and she was doing what she was told when applying for annuity benefits instead.  Thus, she feels she should receive DIC benefits since the date of the Veteran's death.  She also argued that she was awarded a Death Gratuity benefit under Title 10 of U.S.C. 1477 in 2009.  The March 2009 rating decision awarding this benefit is indeed of record.  The appellant also contends that the award of DIC benefits should be the same effective date as her Death Gratuity benefit.  Essentially, the appellant's contention is that she would have filed a claim for DIC benefits earlier if she had known to do so and she feels she was misinformed by VA as to the appropriate benefits to claim.

The Board finds that entitlement to an earlier effective date for DIC benefits is not warranted as a legal matter.  The controlling facts in this case are not in dispute.  The Veteran died in September 2004 and the appellant's application for DIC was first received by VA on December 10, 2015.  The appellant does not contend that her application was received by VA earlier than December 10, 2015, which is more than one year from the date of the Veteran's death. 

To the extent the appellant contends she was unaware of her eligibility for DIC sooner than December 2015, this argument has no legal merit, as ignorance of the law does not absolve adherence to it.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384   (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id., at 385.  

As the appellant's claim for DIC was received in December 2015, which is not within one year of the Veteran's September 2004 death, 38 C.F.R. § 3.400 (c)(2) (allowing the effective date of the award to be the first day of the month in which the death occurred) is not applicable. 

The Board recognizes the unfortunate facts of this case.  The appellant credibly reports that she would have applied for DIC benefits sooner had she known that she was eligible.  However, the power to assign an earlier effective date for DIC benefits based on justice or equity is beyond the Board's authority.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (an earlier effective date for DIC benefits is not allowable under equitable estoppel because payment of government benefits must be authorized by statute).

The controlling statute and regulation provide that the effective date for a grant of service connection for the cause of a veteran's death, in a case where the claim for DIC is not received within one year of the veteran's death, is the date of receipt of the DIC claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The facts regarding the date of the Veteran's death and the date of receipt of appellant's DIC claim are not in dispute.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  As there is no legal basis for assignment of an effective date prior to December 10, 2015 for benefits based on service connection for the cause of the Veteran's death, the Board finds that an earlier effective date is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than December 10, 2015, for the award of service connection for the cause of the Veteran's death is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


